DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Amendment filed 6/1/2021 has been entered and fully considered. Claims 1 and 3-13 are pending. Claim 2 is cancelled. Claims 1, 3, 5, 7 and 8 are amended. Claims 11-13 are new. No new matter is added. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 6/1/2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant notes that appropriate amendments have been made to overcome the 35 U.S.C. 112 rejections. 
Examiner agrees. All 35 U.S.C. 112 rejections are overcome. 
Applicant argues that previous claim 2 was not rejected with art. The limitations of previous claim 2 have been incorporated into claim 1. As such, claim 1 is no longer taught by the art and is allowable. 
Examiner agrees. The limitations presented in previous claim 2, now incorporated into claim 1, are not taught by the prior art. 
Applicant also notes that newly added claim 11 is a combination of previous claim 1 and previous claim 3 and is allowable over the prior art. 
Examiner agrees. The prior art does not teach or suggest the claim limitation presented in claim 11. 


Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or suggest the claimed electronic cigarette using the claimed atomization sheets and solid tobacco products clamped between said sheets, per se. 
With respect to claim 11, the prior art does not explicitly disclose the claimed tobacco tar guide and cotton with the claimed electronic cigarette, per se. 
COURBAT et al. (US 2017/0280771) discloses an aerosol generating device (Abstract) that uses a piezoelectric substrate comprising electrodes on a substrate (Paragraph [0007]) of ceramic (Paragraph [0048]; Figures 4-11). 
VOGES (US 6,196,218) discloses an inhaler with a piezoelectric dispenser (Abstract), 
CAMERON (US 20170119040) also discloses that the vaporizable fluid may be dispersed via ultrasonic vibrations (Paragraphs [0039] and [0142]).  
However, these references do not cure the deficiencies identified above with regards to claims 1 and 11, per se.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745